Exhibit 10.30
 
AMENDMENT NO. 3
 
TO
 
LOAN AND SECURITY AGREEMENT
 
THIS AMENDMENT NO. 3 (“Amendment No. 3”) is entered into as of June 28, 2006, by
and among ROCKY BRANDS, INC. (formerly known as ROCKY SHOES & BOOTS, INC.), a
corporation organized and existing under the laws of the State of Ohio,
LIFESTYLE FOOTWEAR, INC., a corporation organized and existing under the laws of
the State of Delaware, EJ FOOTWEAR LLC, a limited liability company organized
and existing under the laws of the State of Delaware, HM LEHIGH SAFETY SHOE CO.
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, GEORGIA BOOT LLC, a limited liability company organized and
existing under the laws of the State of Delaware, GEORGIA BOOT PROPERTIES LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, DURANGO BOOT COMPANY LLC, a limited liability company organized and
existing under the laws of the State of Delaware, NORTHLAKE BOOT COMPANY LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAFETY SHOE CO. LLC, a limited liability company organized and
existing under the laws of the State of Delaware, LEHIGH SAFETY SHOE PROPERTIES
LLC, a limited liability company organized and existing under the laws of the
State of Delaware (the foregoing entities, jointly and severally, “Borrower”),
the financial institutions party thereto (each a “Lender” and collectively, the
“Lenders”), and GMAC COMMERCIAL FINANCE LLC, as administrative agent and sole
lead arranger for the Lenders (in such capacities, the “Agent”).
 
BACKGROUND
 
Borrowers, Agent and Lenders are parties to a Loan and Security Agreement dated
as of January 6, 2005 (as amended by Amendment No. 1 to Loan and Security
Agreement and Consent dated as of January 19, 2005 and Amendment No. 2 to Loan
and Security Agreement dated as of April 30, 2006, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which Agent and Lenders provide Borrowers with certain
financial accommodations.
 
Borrowers have requested Lenders to consent to the prepayment to ACAS of the
principal sum of $15,000,000 (representing 50% of the outstanding amount of Term
Loan B), utilizing the proceeds of a $15,000,000 Term Loan C to be provided by
Lenders.  Term Loan C would constitute an Obligation secured by the Collateral
in the same priority as Term Loan A and the Revolving Loans.
 
Accordingly, Borrowers have requested that Lenders increase the aggregate credit
facility to $122,468,572.04, to consist of (a) Term Loan A which, as of the date
of this Amendment No. 3, is in the outstanding principal balance of
$7,468,572.09, (b) a new Term Loan C which would be in the original principal
sum of $15,000,000, and (c) the Revolving Loans in the maximum amount of
$100,000,000.  Upon the terms and conditions set forth in this Amendment No. 3,
Agent and Lenders have so agreed to amend the Loan Agreement to provide for such
increased credit facility on the terms and conditions set forth herein.
 
 

--------------------------------------------------------------------------------

 
 
Borrowers have also requested Lenders to reset the financial covenants, and to
amend certain other provisions of the Loan Agreement; Lenders have agreed to
effectuate such modifications to the Loan Agreement on the terms and conditions
set forth herein;
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.
 
2.           Amendment to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is amended
as follows:
 
(a)           The words “ROCKY SHOES & BOOTS, INC., a corporation organized and
existing under the laws of the State of Ohio (‘Parent’)” appearing in the
introductory paragraph to the Loan Agreement are hereby amended and restated as
follows:
 
ROCKY BRANDS, INC. (formerly known as ROCKY SHOES & BOOTS, INC.), a corporation
organized and existing under the laws of the State of Ohio (“Parent”)
 
(b)           Section 1.1 of the Loan Agreement is amended by inserting the
following defined terms in their appropriate alphabetical order:
 
“Adjusted Indebtedness of Rocky on a Consolidated Basis” shall mean total
Indebtedness of Rocky on a Consolidated Basis, provided that for purposes of
determining Adjusted Indebtedness of Rocky on a Consolidated Basis as of the end
of any fiscal period, the outstanding balance of Revolving Loans and Letter of
Credit Liabilities as of the end of such period shall be deemed to be the
average outstanding balance of Revolving Loans and Letter of Credit Liabilities
as of the end of the four most recently ended fiscal quarter periods, including
the period then just ended.
 
 “Amendment No. 3” shall mean Amendment No. 3 to this Agreement dated as of June
28, 2006.
 
“Amendment No. 3 Closing Date” shall mean the date upon which all of the
conditions precedent to the effectiveness of Amendment No. 3 have been
satisfied.
 
“Term Loan C” means the Advances made pursuant to Section 2.1(B-1).
 
 
2

--------------------------------------------------------------------------------

 
 
“Term Loan C Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata share of Term Loan C in the maximum aggregate amount
set forth on the signature page of Amendment No. 3 opposite such Lender‘s
signature or in the most recent Assignment and Acceptance Agreements, if any,
executed by such Lender and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Term Loan C.
 
“Term Note A” means each promissory note of Borrower in form and substance
satisfactory to Agent, issued to evidence the Term Loan A Commitment.
 
“Term Note C” means each promissory note of Borrower in form and substance
satisfactory to Agent, issued to evidence the Term Loan C Commitment.
 
(c)           The following defined terms in Section 1.1 are amended in their
entirety to provide as follows:
 
“Applicable Margin” for each type of Loan shall mean, commencing as of the
Amendment No. 3 Closing Date and continuing, until the First Adjustment Date (as
hereafter defined), the applicable percentage specified below:
 
TYPE OF LOAN
 
APPLICABLE
MARGIN FOR
DOMESTIC RATE
LOANS
   
APPLICABLE
MARGIN FOR
LIBOR RATE
LOANS
 
Revolving Advances
    0.75 %     2.25 %
Term Loan A
    1.50 %     3.00 %
Term Loan C
    1.50 %     3.00 %



Thereafter on a quarterly basis, effective as of the first day following receipt
by Agent of the internal financial statements of Rocky on a Consolidated Basis
required under Section 5.1(E)(b) for the previous fiscal quarter (each day of
such delivery, an “Adjustment Date“), commencing with the first Business Day
following receipt by Agent of the internal financial statements of Rocky on a
Consolidated Basis for the fiscal quarter ending June 30, 2006 required under
Section 5.1(E)(b) (the “First Adjustment Date“), the Applicable Margin for each
type of Loan shall be adjusted, if necessary, to the applicable percent per
annum set forth in the pricing table set forth below corresponding to the Total
Leverage Ratio for the trailing twelve month period ending on the last day of
the most recently completed fiscal quarter prior to the applicable Adjustment
Date (each such period, a “Calculation Period“):
 
 
3

--------------------------------------------------------------------------------

 
 
TOTAL
LEVERAGE
RATIO
 
APPLICABLE MARGIN FOR
DOMESTIC RATE LOANS
   
APPLICABLE MARGIN FOR
LIBOR RATE LOANS
     
Revolving
Advances
   
Term
Loan A
   
Term
Loan C
   
Revolving
Advances
   
Term
Loan A
   
Term
Loan C
 
Greater than or equal to 4.0 to 1.0
    1.25 %     2.00 %     2.00 %     2.75 %     3.50 %     3.50 %
Greater than or equal to 3.0 to 1.0 but less than 4.0 to 1.0
    1.00 %     1.75 %     1.75 %     2.50 %     3.25 %     3.25 %
Greater than or equal to 2.0 to 1.0 but less than 3.0 to 1.0
    0.75 %     1.50 %     1.50 %     2.25 %     3.00 %     3.00 %
Less than 2.0 to 1.0
    0.50 %     1.25 %     1.25 %     2.00 %     2.75 %     2.75 %



If Borrower shall fail to timely deliver the financial statements, certificates
and/or other information required under Section 5.1(E)(b), each Applicable
Margin shall be conclusively presumed to equal the highest Applicable Margin
specified in the pricing table set forth above for the period commencing on the
required delivery date of such financial statements, certificates and/or other
information until the delivery thereof.
 
“Commitment” or “Commitments” means the commitment or commitments of Lenders to
make Loans as set forth in Sections 2.1(A), 2.1(B) and/or 2.1(B-1) and to
provide Lender Letters of Credit as set forth in Section 2.1(E).


“Excess Cash Flow” means, for any period, the greater of (a) zero (0); or (b)
without duplication, the total of the following for Rocky on a Consolidated
Basis, each calculated for such period: (i) EBITDA; plus (ii) tax refunds
actually received, to the extent not remitted to Agent pursuant to Section
2.4(B)(5) and applied in prepayment of Term Loan A and/or Term Loan C; less
(iii) Capital Expenditures (to the extent actually made in cash and/or due to be
made in cash within such period, excluding any Capital Expenditures under or
with respect to Capital Leases to the extent of the amount financed thereby, but
in no event more than the amount permitted in Section 5.3(E); less (iv) income
and franchise taxes paid or accrued excluding any provision for deferred taxes
included in the determination of net income; less (v) decreases in deferred
income taxes resulting from payments of deferred taxes accrued in prior periods;
less (vi) Cash Interest Expense; less (vii) voluntary prepayments made under
Section 2.4(C); less (viii) mandatory prepayments from Proceeds of Asset
Dispositions made under Section 2.4(B)(2), but only to the extent that the
transaction that precipitated the mandatory prepayment increased net income of
Borrower, as determined in accordance with GAAP; less (ix) payments of principal
paid in cash with respect to all long-term Indebtedness (other than Revolving
Loans) and Capital Leases.
 
4

--------------------------------------------------------------------------------

 
 
“Loan” or “Loans” means an advance or advances under the Term Loan A Commitment,
the Term Loan C Commitment or the Revolving Loan Commitment.
 
“Term Note” means, jointly and severally, Term Note A and Term Note C.
 
“Total Loan Commitment” means as to any Lender the aggregate commitments of such
Lender with respect to its Revolving Loan Commitment, Term Loan A Commitment and
Term Loan C Commitment.
 
(d)           The last sentence of the definition of “Borrowing Base” appearing
in Section 1.1 of the Loan Agreement is amended and restated in its entirety as
follows:
 
The calculation of the actual advance rates, utilizing the formulae provided in
this definition of Borrowing Base, with respect to different categories of
Eligible Inventory, shall be set forth on Exhibit D, which shall be subject to
modification from time to time by Agent, including without limitation on the
Amendment No. 3 Closing Date (as set forth on Exhibit D to Amendment No. 3) and
thereafter following each appraisal conducted by Agent.
 
(e)           Clauses (2) and (3) of the definition of “Eligible Accounts”
appearing in Section 1.1 of the Loan Agreement are each amended by adding the
following proviso at the end thereof:
 
provided, however, that with respect to Accounts due HM Lehigh, such Accounts
shall not be considered ineligible due to the provisions of this clause unless
the applicable Accounts remain unpaid for more than sixty (60) days after the
due date specified in the original invoice or for more than ninety (90) days
after the invoice date if no due date was specified;
 
(f)           Clause (8) of the definition of “Interest Period” appearing in
Section 1.1 of the Loan Agreement is amended by deleting the word “five (5)” and
by inserting “seven (7)” in lieu thereof.
 
(g)           The definition of “Senior Debt” appearing in Section 1.1 of the
Loan Agreement is amended and restated in its entirety as follows:
 
“Senior Debt” shall mean Adjusted Indebtedness of Rocky on a Consolidated Basis
other than (a) Indebtedness under Term Loan B and (b) any unsecured Indebtedness
of Rocky on a Consolidated Basis.

 
 
5

--------------------------------------------------------------------------------

 
 
(h)           The definition of the term “Senior Term Loans” appearing in
Section 1.1 of the Loan Agreement is deleted in its entirety.
 
(i)           The definition of “Total Leverage Ratio” appearing in Section 1.1
of the Loan Agreement is amended and restated in its entirety as follows:
 
“Total Leverage Ratio” shall mean, for any period, the ratio of (x) Adjusted
Indebtedness of Rocky on a Consolidated Basis as of the end of such period to
(y) EBITDA for such period.


(j)           Section 2.1(B) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
(B)      Term Loan A.  On the Closing Date, each Lender extended a loan to
Borrower, equal to its Pro Rata Share of the Term Loan A Commitment which, as of
the Closing Date, was in the aggregate amount of $18,000,000.  The outstanding
principal balance of Term Loan A as of the Amendment No. 3 Closing Date of this
Agreement is $7,468,572.09, which sum remains due and owing by
Borrowers.  Amounts borrowed under this Section 2.1(B) and repaid may not be
reborrowed.  Commencing after the Amendment No. 3 Closing Date, Borrower shall
make principal payments in the amount of the applicable Scheduled Installment of
Term Loan A (or such lesser principal amount as shall then be outstanding) on
the dates set forth below:
 
(B-1)   Term Loan C.  Each Lender, severally, agrees to lend to Borrower, on the
Amendment No. 3 Closing Date, its Pro Rata Share of the Term Loan C Commitment
which is in the aggregate amount of $15,000,000. Amounts borrowed under this
Section 2.1(B-1) and repaid may not be reborrowed.  Borrower shall make
principal payments in the amount of the applicable Scheduled Installment of Term
Loan C (or such lesser principal amount as shall then be outstanding) on the
dates set forth below:
 
“Scheduled Installment“ means, for each date set forth below, the amount set
forth opposite such date.


Date
 
Scheduled
Installment – Term
Loan A
   
Scheduled
Installment – Term
Loan C
 
June 30, 2006
  $ 1,500,000.00        
September 30, 2006
  $ 1,500,000.00     $ 247,381.01  
December 31, 2006
  $ 1,500,000.00     $ 247,381.01  
March 31, 2007
  $ 1,500,000.00     $ 247,381.01  
June 30, 2007
  $ 1,468,572.09     $ 278,808.92  
September 30, 2007
          $ 1,747,381.01  
December 31, 2007
          $ 1,747,381.01  
March 31, 2008
          $ 1,747,381.01  
June 30, 2008
          $ 1,747,381.01  
September 30, 2008
          $ 1,747,381.01  
December 31, 2008
          $ 1,747,381.00  
March 31, 2009
          $ 1,747,381.00  
June 30, 2009
          $ 1,747,381.00  

 
 
6

--------------------------------------------------------------------------------

 
 
(k)           Section 2.4(B)(3) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
(3)           Prepayments from Excess Cash Flow.  Except with respect to the
Fiscal Year ending December 31, 2005, until repayment in full of Term Loan A and
Term Loan C, on or prior to June 30 of each year, the Borrowers shall prepay the
Obligations in an amount equal to 50% of Excess Cash Flow for such prior Fiscal
Year (“Cash Flow Prepayments”) calculated on the basis of the audited financial
statements for such Fiscal Year delivered to Agent pursuant to Section
5.1(E)(a).  All Cash Flow Prepayments shall be applied to the Loans in
accordance with Section 2.4(E).  Concurrently with the making of any such
payment, Parent shall deliver to Agent and Lenders a certificate of Parent’s
chief executive officer or chief financial officer demonstrating its calculation
of the amount required to be paid. In the event that any such financial
statement is not so delivered, then a calculation based upon estimated amounts
shall be made by Agent upon which calculation the Borrowers shall make the
prepayment required by this Section 2.4(B)(3), subject to adjustment when the
financial statement is delivered to Agent as required hereby.  The calculation
made by Agent shall not be deemed a waiver of any rights Agent or Lenders may
have as a result of the failure by Loan Parties to deliver such financial
statement.


(l)           Section 2.4(C) of the Loan Agreement is hereby amended by
inserting the words “or Term Loan C” immediately following the words “Term Loan
A” appearing therein.
 
(m)           Section 2.4(E) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
 
7

--------------------------------------------------------------------------------

 
 
(E)           Application of Prepayment Proceeds.  Except as otherwise provided
therein, all prepayments described in Sections 2.4(B)(2) through 2.4(B)(7) shall
first be applied in payment of Scheduled Installments of Term Loan A and Term
Loan C, on a pro rata basis, in the inverse order of maturity, and at any time
after Term Loan A and Term Loan C shall have been repaid in full, such payments
shall be applied (a) if, after giving effect to any such payment (i) no Default
or Event of Default has occurred which is then continuing, and (ii) Undrawn
Availability shall not be less than $12,500,000, in prepayment and satisfaction
of Term Loan B, including both principal and interest accrued thereon and then
(b) to reduce the outstanding principal balance of the Revolving Loans but not
as a permanent reduction of the Revolving Loan Commitment; provided, however,
that (x) the application of any proceeds from the issuance of proceeds of the
issuance of securities described in Section 2.4(B)(4) (an “Issuance”) shall be
applied as follows: (i) first, in full prepayment and satisfaction of Term Loan
A, including both principal and interest accrued thereon, (ii) second, in full
prepayment and satisfaction of Term Loan C, including both principal and
interest accrued thereon, (iii) third in full prepayment and satisfaction of
Term Loan B, including both principal and interest accrued thereon, and (iv)
fourth, in the event any excess proceeds remain following the payment of
underwriting fees and other reasonable professional fees associated with the
Issuance, to pay any applicable prepayment premiums associated with the
prepayment of Term Loan A, Term Loan B and Term Loan C and (v) fifth, to repay
outstanding Revolving Loans, but not as a permanent reduction of the Revolving
Loan Commitment and (y) the application of any proceeds of tax refunds described
in Section 2.4(B)(5) which consist of tax refunds anticipated to be received
each year by the applicable Borrower in its ordinary course of doing business,
as reasonably determined by Agent, shall be applied to reduce the outstanding
principal balance of the Revolving Loans but not as a permanent reduction of the
Revolving Loan Commitment.  Considering each type of Loan being prepaid
separately, any such prepayment shall be applied first to Base Rate Loans of the
type required to be prepaid before application to LIBOR Loans of the type
required to be prepaid.


(n)           Section 2.7(A) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
(A)           Grant of Liens in the Collateral.  To secure the payment and
performance of the Obligations, including all renewals, extensions,
restructurings and refinancings of any or all of the Obligations, each Loan
Party hereby grants to Agent, for the benefit of Agent and Lenders, a continuing
security interest in, lien and mortgage in and to, right of setoff against and
collateral assignment of all of such Loan Party’s assets, other than Excluded
Property, in each case, whether now owned or existing or hereafter acquired or
arising and regardless of where located including, without limitation, all: (1)
Accounts; (2) Chattel Paper; (3) Commercial Tort Claims, including those
specified on Schedule 2.7(A); (4) Deposit Accounts and cash and other monies and
property of such Loan Party in the possession or under the control of Agent, any
Lender or any participant of any Lender in the Loans; (5) Documents; (6)
Equipment; (7) Fixtures; (8) General Intangibles (including Intellectual
Property); (9) Goods; (10) Instruments; (11) Inventory; (12) Investment
Property; (13) Letter-of-Credit Rights and Supporting Obligations; (14) other
Personal Property whether or not subject to the UCC; and (15) Additional
Mortgaged Property; together with all books, records, ledger cards, files,
correspondence, computer programs, tapes, disks and related data processing
software that at any time evidence or contain information relating to any of the
property described above or are otherwise necessary or helpful in the collection
thereof or realization thereon; and Proceeds and products of all or any of the
property described above (all of the above being collectively referred to as the
“Collateral“).
 
 
8

--------------------------------------------------------------------------------

 
 
(o)           Clause (g) of Section 5.1(E) of the Loan Agreement is hereby
amended and restated in its entirety as follows:
 
(g)           Borrowing Base Certificate.  On a weekly basis (or more frequently
if required by Agent), on Tuesday of each week (unless a different day or more
frequent days are required by Agent) a Borrowing Base Certificate calculated as
of the last Business Day of the immediately preceding week; provided, however,
that the information set forth on each Borrowing Base Certificate with respect
to Eligible Inventory shall be updated on a monthly basis not later than thirty
(30) days after the end of each calendar month.


(p)           Section 5.2(R) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
(R)           Changes Relating to Note Purchase Documents; Prepayments.  The
Loan Parties shall not change or amend the terms of the Note Purchase Agreement
or any Term Note B, if such amendment shall not be permitted in accordance with
the terms of the Intercreditor Agreement, as amended from time to time, nor
shall Loan Parties make any prepayments in any Fiscal Year in respect of Term
Note B except, (x) subsequent to the making of Cash Flow Prepayments to Agent in
accordance with Section 2.4(B)(3), (y) in aggregate amounts equal to not more
than 25% of Excess Cash Flow for the applicable prior Fiscal Year and (z) in the
aggregate amount equal to $15,000,000, on or about the Amendment No. 3 Closing
Date.


(q)           Section 5.3 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
 
5.3.           Financial Covenants.  Parent covenants that, so long as any of
the Commitments hereunder shall be in effect and until indefeasible payment in
full, in cash of all Obligations and termination of all Lender Letters of
Credit, it shall maintain, on a consolidated basis, the following:


(A)           Fixed Charge Coverage.  A minimum Fixed Charge Coverage Ratio as
of the end of each period set forth below of not less than the respective ratio
set forth below:
 
 
9

--------------------------------------------------------------------------------

 
Period
 
Fixed Charge Coverage Ratio
     
Four Quarters ending June 30, 2006
 
1.00 to 1.00
Four Quarters ending September 30, 2006
 
1.00 to 1.00
Four Quarters ending December 31, 2006
 
1.00 to 1.00
Four Quarters ending March 31, 2007
 
1.00 to 1.00
Four Quarters ending June 30, 2007
 
1.00 to 1.00
Four Quarters ending September 30, 2007
 
1.00 to 1.00
Four Quarters ending December 31, 2007
 
1.00 to 1.00
Four Quarters ending March 31, 2008
 
1.00 to 1.00
Four Quarters ending June 30, 2008
 
1.00 to 1.00
Four Quarters ending September 30, 2008
 
1.00 to 1.00
Four Quarters ending December 31, 2008
 
1.00 to 1.00
Each four Quarter period ending thereafter
 
1.00 to 1.00



(B)           Total Leverage.  A Total Leverage Ratio as of the end of each
period set forth below in a ratio not greater than the respective ratio set
forth below:


Period
 
Total Leverage Ratio
     
Four Quarters ending June 30, 2006
 
3.80 to 1.00
Four Quarters ending September 30, 2006
 
3.80 to 1.00
Four Quarters ending December 31, 2006
 
3.80 to 1.00
Four Quarters ending March 31, 2007
 
3.75 to 1.00
Four Quarters ending June 30, 2007
 
3.65 to 1.00
Four Quarters ending September 30, 2007
 
3.55 to 1.00
Four Quarters ending December 31, 2007
 
3.40 to 1.00
Four Quarters ending March 31, 2008
 
3.35 to 1.00
Four Quarters ending June 30, 2008
 
3.30 to 1.00
Four Quarters ending September 30, 2008
 
3.25 to 1.00
Four Quarters ending December 31, 2008
 
3.10 to 1.00
Four Quarters ending March 31, 2009
 
3.00 to 1.00
Four Quarters ending June 30, 2009
 
3.00 to 1.00
Four Quarters ending September 30, 2009
 
3.00 to 1.00
Each four Quarter period ending thereafter
 
2.90 to 1.00



(C)           Minimum EBITDA.  EBITDA as of the end of each period set forth
below in an amount not less than the respective amount set forth below:
 
 
10

--------------------------------------------------------------------------------

 
 
Period
  Minimum EBITDA        
Four Quarters ending June 30, 2006
  $ 
30,000,000
Four Quarters ending September 30, 2006
  $ 
30,000,000
Four Quarters ending December 31, 2006
  $ 
30,000,000
Four Quarters ending March 31, 2007
  $ 
30,000,000
Four Quarters ending June 30, 2007
  $ 
30,000,000
Four Quarters ending September 30, 2007
  $ 
30,000,000
Four Quarters ending December 31, 2007
  $ 
30,600,000
Four Quarters ending March 31, 2008
  $ 
30,600,000
Four Quarters ending June 30, 2008
  $ 
30,600,000
Four Quarters ending September 30, 2008
  $ 
30,600,000
Four Quarters ending December 31, 2008
  $ 
31,400,000
Four Quarters ending March 31, 2009
  $ 
31,400,000
Four Quarters ending June 30, 2009
  $ 
31,400,000
Four Quarters ending September 30, 2009
  $ 
31,400,000
Each four Quarter period ending thereafter
  $ 
32,200,000



(D)           Senior Leverage Ratio.  A Senior Leverage Ratio as of the end of
each period set forth below in a ratio not greater than the respective ratio set
forth below:


Period
 
Senior Leverage Ratio
     
Four Quarters ending June 30, 2006
 
3.30 to 1.00
Four Quarters ending September 30, 2006
 
3.30 to 1.00
Four Quarters ending December 31, 2006
 
3.30 to 1.00
Four Quarters ending March 31, 2007
 
3.25 to 1.00
Four Quarters ending June 30, 2007
 
3.15 to 1.00
Four Quarters ending September 30, 2007
 
3.05 to 1.00
Four Quarters ending December 31, 2007
 
2.90 to 1.00
Four Quarters ending March 31, 2008
 
2.85 to 1.00
Four Quarters ending June 30, 2008
 
2.80 to 1.00
Four Quarters ending September 30, 2008
 
2.75 to 1.00
Four Quarters ending December 31, 2008
 
2.60 to 1.00
Four Quarters ending March 31, 2009
 
2.50 to 1.00
Four Quarters ending June 30, 2009
 
2.50 to 1.00
Four Quarters ending September 30, 2009
 
2.50 to 1.00
Each four Quarter period ending thereafter
 
2.40 to 1.00



(E)           Capital Expenditures.  Capital Expenditures made by Rocky on a
Consolidated Basis during any Fiscal Year set forth below, in the aggregate
together with all expenditures in respect of Capital Leases, that would exceed
the amount set forth opposite each Fiscal Year below; provided, that any unused
portion of any such annual amount in each Fiscal Year, up to twenty-five percent
(25%) of such maximum amount set forth below may be carried over solely to the
immediately succeeding Fiscal Year:
 
 
11

--------------------------------------------------------------------------------

 
  
Period
 
Maximum Capital
Expenditures
       
Fiscal Year ending December 31, 2005
  $ 
6,500,000
Fiscal Year ending December 31, 2006
  $ 
6,500,000
Fiscal Year ending December 31, 2007
  $ 
6,500,000
Fiscal Year ending December 31, 2008
  $ 
6,500,000



(F)           Undrawn Availability.  At all times Undrawn Availability shall not
be less than $5,000,000.


(r)           Section 9.4(A) of the Loan Agreement is hereby amended by
inserting the words “or Term Loan C” immediately following the words “Term Loan
A” appearing in the last sentence thereof.
 
3.           Conditions of Effectiveness.  This Amendment No. 3 shall become
effective upon satisfaction of the following conditions precedent:
 
(a)           Agent shall have received eight (8) copies of this Amendment No. 3
duly executed by each Borrower and each Lender;
 
(b)           Agent shall have received, for the pro rata benefit of the Lenders
based upon their respective Term Loan C Commitments, the sum of $37,500
representing a one-quarter of one-percent (0.25%) funding fee with respect to
Term Loan C, which shall be fully earned on the Amendment No. 3 Closing Date and
not subject to rebate, refund, proration and/or reduction for any reason;
 
(c)           Agent shall have received a Term Note C dated as of the Amendment
No. 3 Closing Date for each Lender, evidencing Borrowers’ Obligations with
respect to each such Lender’s respective Term Loan C Commitments as of such
date, in the form annexed hereto as Exhibit A, properly completed with respect
to the applicable amount due each Lender;
 
(d)           Agent shall have received evidence, in form and substance
acceptable to Agent, of a $15,000,000 cash prepayment of Term Loan B;
 
(e)           Agent shall have received eight (8) copies of Amendment No. 1 to
Intercreditor Agreement in the form annexed hereto as Exhibit B dated as of the
Amendment No. 3 Closing Date duly executed by ACAS;
 
(f)           Agent shall have received a true and correct copy of an amendment
to the Note Purchase Agreement in form and substance satisfactory to Agent in
all respects;
 
(g)           Undrawn Availability shall be not less than $6,000,000 after
giving effect to all transactions contemplated herein on the Amendment No. 3
Closing Date;
 
(h)           Agent shall have received Secretary’s Certificates from each
Borrower authorizing the execution, delivery and performance of Amendment No. 3
in form and substance acceptable to Agent; and
 
 
12

--------------------------------------------------------------------------------

 
 
(i)           Agent shall have received opinions of counsel from counsel to each
Borrower in form and substance satisfactory to Agent.
 
4.           Representations and Warranties.  Each Borrower hereby represents
and warrants as follows:
 
(a)           This Amendment No. 3 and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrowers and are enforceable
against each Borrower in accordance with their respective terms.
 
(b)           Upon the effectiveness of this Amendment No. 3, each Borrower
hereby reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby, and agrees that all
such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment No. 3, except to the extent
any such representation or warranty expressly relates to an earlier date.
 
(c)           No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment No. 3.
 
(d)           No Borrower has any defense, counterclaim or offset with respect
to the Loan Agreement.
 
(e)           The issuance of this Amendment No. 3 is permitted pursuant to all
applicable law and all material agreements, documents and instruments to which
any Loan Party is a party or by which any of their respective properties or
assets are bound.
 
5.           Effect on the Loan Agreement.
 
(a)           Upon the effectiveness of Section 2 hereof, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.
 
(b)           Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment No. 3
shall not operate as a waiver of any right, power or remedy of Agent or Lenders,
nor constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
 
 
13

--------------------------------------------------------------------------------

 
 
6.           Release.  Each Borrower hereby acknowledges and agrees that: (a)
neither it nor any of its Affiliates has any claim or cause of action
against Agent or any Lender (or any of their respective Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender has heretofore properly performed and satisfied in a timely manner all of
its obligations to Borrowers under the Loan Agreement and the other Loan
Documents.  Notwithstanding the foregoing, Agent and the Lenders wish (and
Borrowers agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agent's and the Lenders' rights, interests, security and/or remedies
under the Loan Agreement and the other Loan Documents.  Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Borrower (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge Agent and each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Amendment No.
3 Closing Date arising out of, connected with or related in any way to this
Amendment No. 3, the Loan Agreement or any other Loan Document, or any act,
event or transaction related or attendant thereto, or the agreements of Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Borrower, or the making of any Advance, or the
management of such Advance or the Collateral.


7.           Governing Law.  This Amendment No. 3 shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of New York.
 
8.           Headings.  Section headings in this Amendment No. 3 are included
herein for convenience of reference only and shall not constitute a part of this
Amendment No. 3 for any other purpose.
 
9.           Counterparts; Facsimile.  This Amendment No. 3 may be executed by
the parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment No. 3 has been duly executed as of the day
and year first written above.
    
ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
EJ FOOTWEAR LLC
HM LEHIGH SAFETY SHOE CO. LLC
GEORGIA BOOT LLC
GEORGIA BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC
   
By:
/s/ James E. McDonald
Name:
James E. McDonald
Title:
Chief Financial Officer of each of the
 
foregoing Borrowers
 
GMAC COMMERCIAL FINANCE LLC
 
By:
/s/ Thomas Brent
Name:
Thomas Brent
Title:
Director
 
Revolving Loan Commitment:
$27,118,640.00
Term Loan A Commitment:
$2,025,375.18
Term Loan C Commitment:
$4,067,796.00
 
BANK OF AMERICA, N.A.
 
By:
/s/ William J. Wilson
Name:
William J. Wilson
Title:
Vice President
 
Revolving Loan Commitment:
$21,186,440.00
Term Loan A Commitment:
$1,582,324.54
Term Loan C Commitment:
$3,177,966.00



 
 

--------------------------------------------------------------------------------

 


CHARTER ONE BANK, N.A.
 
By:
/s/ James G. Zamborsky
Name:
James G. Zamborsky
Title:
Vice President
 
Revolving Loan Commitment:
$17,796.610.00
Term Loan A Commitment:
$1,329,152.65
Term Loan C Commitment:
$2,669,491.50
 
PNC BANK, NATIONAL ASSOCIATION
 
By:
/s/ Peter Redington
Name:
Peter Redington
Title:
A.V.P.
 
Revolving Loan Commitment:
$17,796.610.00
Term Loan A Commitment:
$1,329,152.65
Term Loan C Commitment:
$2,669,491.50
 
COMERICA BANK
 
By:
/s/ Harold Dalton
Name:
Harold Dalton
Title:
V.P.
 
Revolving Loan Commitment:
$16,101,700.00
Term Loan A Commitment:
$1,202,567.07
Term Loan C Commitment:
$2,415,255.00

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
TERM NOTE C
    
$2,415,255.00
New York, New York
June 28, 2006

 
This Term Note C (this "Note") is executed and delivered under and pursuant to
the - terms of that certain Loan and Security Agreement dated January 6, 2005
(as amended by that certain Amendment No. 1 to Loan and Security Agreement and
Consent dated as of January 19, 2005, that certain Amendment No. 2 to Loan and
Security Agreement dated as of April 30, 2006, that certain Amendment No. 3 to
Loan and Security Agreement dated as of June 28, 2006, and as may be further
amended, modified, supplemented or restated from time to time, the "Loan
Agreement") by and among ROCKY BRANDS, NC. (formerly known as ROCKY SHOES &
BOOTS, INC.), a corporation organized and existing under the laws of the State
of Ohio, LIFESTYLE FOOTWEAR, INC., a corporation organized and existing under
the laws of the State of Delaware, EJ FOOTWEAR LLC, a limited liability company
organized and existing under the laws of the State of Delaware, HM LEHIGH SAFETY
SHOE CO. LLC, a limited liability company organized and existing under the laws
of the State of Delaware, GEORGIA BOOT LLC, a limited liability company
organized and existing under the laws of the State of Delaware, GEORGIA BOOT
PROPERTIES LLC, a limited liability company organized and existing tinder the
laws of the State of Delaware, DURANGO BOOT COMPANY LLC, a limited liability
company organized and existing under the laws of the State of Delaware,
NORTHLAKE BOOT COMPANY LLC, a limited liability company organized and existing
under the laws of the State of Delaware, LEHIGH SAFETY SHOE CO. LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAFETY SHOE PROPERTIES LLC, a limited liability company
organized and existing under the laws of the State of Delaware (each a
"Borrower" and jointly and severally, "Borrowers"), the various other Loan
Parties named therein, the various financial institutions named therein or which
hereafter become a party thereto (each a "Lender" and collectively, the
"Lenders") and GMAC COMMERCIAL FINANCE LLC, as administrative agent and sole
lead arranger for the Lenders (in such capacities, the "Agent"). Capitalized
terms*not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement.
 
FOR VALUE RECEIVED, Borrowers jointly and severally promise to pay to the order
of Comerica Bank at Agent's offices located at GMAC Commercial Finance LLC,
Structured Finance Division, 1290 Avenue of the Americas, New York, New York
10104; or at such other place as the holder hereof may from time to time
designate to Borrowing Agent in writing:
 
(i)             the principal sum of TWO MILLION FOUR HUNDRED FIFTEEN THOUSAND
TWO HUNDRED FIFTY FIVE AND NO/100 DOLLARS ($2,415,255.00), or if different from
such amount, the unpaid principal balance of the Term Loan C as may be due and
owing from time to time under the Loan Agreement, payable in accordance with the
provisions of the Loan Agreement, subject to acceleration upon the occurrence of
an Event of Default under the Loan Agreement or earlier termination of the Loan
Agreement pursuant to the terms thereof;  and
 
1216713 Comet-ice Tarn Note C
 
 
 

--------------------------------------------------------------------------------

 
  
(ii)            interest on the principal amount of this Note from time to time
outstanding payable at the applicable Interest Rate in accordance with the
provisions of the Loan Agreement. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
applicable Default Rate. In no event, however, shall interest hereunder exceed
the maximum interest rate permitted by law.
 
This Note is one of the Term Notes referred to in the Loan Agreement and is
secured, inter al by the liens granted pursuant to the Loan Agreement and the
Loan Documents, is entitled to the benefits of the Loan Agreement and the Loan
Documents, and Is subject to all of the agreements, terms and conditions therein
contained.
 
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.
 
If an Event of Default under Section 7.1(G) and 7.1(H) of the Loan Agreement
shall occur, then this Note shall immediately become due and payable, without
notice, together with reasonable attorneys' fees if the collection hereof is
placed in the hands of an attorney to obtain or enforce payment hereof. If any
other Event of Default shall occur under the Loan Agreement or any of the Loan
Documents which is not cured within any applicable grace period, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys' fees, if the
collection hereof is placed in the howls of an attorney to obtain or enforce
payment hereof.
 
Each Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 
(SIGNATURE PAGE TO FOLLOW]
     
1216713 Cometka Tenn Nok C
 
 
2

--------------------------------------------------------------------------------

 
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
    
ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
EJ FOOTWEAR. LLC
HM LEHIGH SAFETY SHOE CO. LLC
GEORGIA BOOT LLC
GEORGIA BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC
 
By:
/s/
Name:  James E. McDonald
Title:  Chief Financial Officer of each
of the foregoing Borrowers

   
1216713 COLOCTica Thin Note C
 
 
3

--------------------------------------------------------------------------------

 
  
STATE OF OHIO
)
 
: ss.:
COUNTY OF [ATHENS]
)

 
On the [27] day of June, 2006, before me personally came James E. McDonald, to
me known, who being by me duly sworn, did depose and say that he is the Chief
Financial Officer of each of the corporations  and limited liability companies
described in and which executed the foregoing instrument; and that he was
authorized to sign his name thereto.
 
/s/
Notary Public

  
 
 

--------------------------------------------------------------------------------

 
 
TERM NOTE C
   
$2,669,491.50
New York, New York
June 28, 2006

 
This Term Note C (this "Note") is executed and delivered under and pursuant to
the terms of that certain Loan and Security Agreement dated January 6, 2005 (as
amended by that certain Amendment No. 1 to Loan and Security Agreement and
Consent dated as of January 19, 2005, that certain Amendment No. 2 to Loan and
Security Agreement dated as of April 30, 2006, that certain Amendment No. 3 to
Loan and Security Agreement dated as of June 28, 2006, and as may be further
amended, modified, supplemented or restated from time to time, the "Loan
Agreement") by and among ROCKY BRANDS, INC. (formerly known as ROCKY SHOES It .
BOOTS, INC.), a corporation organized and existing under the laws of the State
of Ohio, LIFESTYLE FOOTWEAR, INC., a corporation organized and existing under
the laws of the State of Delaware, EJ FOOTWEAR LLC, a limited liability company
organized and existing under the laws of the State of Delaware, HM LEHIGH SAFETY
SHOE CO. LLC, a limited liability company organized and existing under the laws
of the State of Delaware, GEORGIA BOOT LLC, a limited liability company
organized and existing under the laws of the State of Delaware, GEORGIA BOOT
PROPERTIES LLC, a limited liability company organized and existing under the
laws of the State of Delaware, DURANGO BOOT COMPANY LLC, a limited liability
company organized and existing under the laws of the State of Delaware,
NORTHLAKE BOOT COMPANY LLC, a limited liability company organized and existing
under the laws of the State of Delaware, LEHIGH SAFETY. SHOE CO. LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAF'ETY SHOE PROPERTIES LLC, a limited liability company
organized and existing under the laws of the State of Delaware (each a
"Borrower" and jointly and severally, "Borrowers"), the various other Loan
Parties named therein, the various financial institutions named therein or which
hereafter become a party thereto (each a "Lender" and collectively, the
"Lenders") and GMAC COMMERCIAL FINANCE LLC, as administrative agent and sole
lead arranger for the Lenders (in such capacities, the "Agent"). Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement.
 
FOR VALUE RECEIVED, Borrowers jointly and severally promise to pay to the order
of PNC Bank, National Association at Agent's offices located at GMAC Commercial
Finance LLC, Structured Finance Division, 1290 Avenue of the Americas, New York,
New York 10104, or at such other place as the holder hereof may from time to
time designate to Borrowing Agent in writing:
 
(i)            the principal sum of TWO MILLION SIX HUNDRED SIXTY NINE THOUSAND
FOUR. HUNDRED NINETY ONE AND 50/100 DOLLARS ($2,669,491.50), or if different
from such amount, the unpaid principal balance of the Term Loan C as may be due
and owing from Ø time to time under the Loan Agreement, payable in accordance
with the provisions of the Loan Agreement, subject to acceleration upon the
occurrence of an Event of Default under the Loan Agreement or earlier
termination of the Loan Agreement pursuant to the terms thereof; and
   
I316712 PNCTcno Notc C
 
 
 

--------------------------------------------------------------------------------

 
  
(ii)            interest on the principal amount of this Note from time to time
outstanding payable at the applicable Interest Rate in accordance with the
provisions of the Loan Agreement Upon and after the occurrence of an Event of
Default, and during the continuation thereo4 interest shall be payable at the
applicable Default Rate. In no event, however, shall interest hereunder exceed
the maximum interest rate permitted by law.
 
This Note is one of the Tern Notes referred to in the Loan. Agreement and is
secured, inter alia by the liens granted pursuant to the Loan Agreement and the
Loan Documents, is entitled to the benefits of the Loan Agreement and the Loan
Documents, and is subject to all of the agreements, terms and conditions therein
contained.
 
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement
 
If an Event of Default under Section 7.1(G) and 7.1(H) of the Loan Agreement
shall occur, then this Note shall immediately become due and payable, without
notice, together with reasonable attorneys' fees if the collection hereof is
placed in the hands of an attorney to obtain or enforce payment hereof. If any
other Event of Default shall occur under the Loan Agreement or any of the Loan
Documents which is not cured within any applicable grace period, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys' fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.
 
Each Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement
 
[SIGNATURE PAGE TO FOLLOW]
   
1216712 PNC TN= Note C
 
 
2

--------------------------------------------------------------------------------

 
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 

ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
FJ FOOTWEAR LLC
HM LEHIGH SAFETY SHOE CO. LLC
GEORGIA BOOT LLC
GEORGIA BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC
 
By:
/s/
 Name:  James E. McDonald
Title:  Chief Financial Officer of each of the foregoing Borrowers

   
12167121,NC Taint Note C
 
 
3

--------------------------------------------------------------------------------

 
STATE OF OHIO
)
 
: ss.:
COUNTY OF [ATHENS]
)

 
On the [27] day of June, 2006, before me personally came James E. McDonald, to
me known, who being by me duly sworn, did depose and say that he is the Chief
Financial Officer of each of the corporations  and limited liability companies
described in and which executed the foregoing instrument; and that he was
authorized to sign his name thereto.
 

    
Notary Public

 
HELEN O. FRANK
 
   Notary Public, State of Ohio
My Commission Expires March 3, 2007
     Recorded Athens Co., OH
    
1216713 Comcrica Term Note C
 
 
 

--------------------------------------------------------------------------------

 
  
TERM NOTE C


$2,669,491.50
New York, New York
June 28, 2006

 
This Term Note C (this "Note") is executed and delivered under and pursuant to
the terms of that certain Loan and Security Agreement dated January 6, 2005 (as
amended by that certain Amendment No. 1 to Loan and Security Agreement and
Consent dated as of January 19, 2005, that certain Amendment No. 2 to Loan and
Security Agreement dated as of April 30, 2006, that certain Amendment No. 3 to
Loan and Security Agreement dated as of June 28, 2006, and as may be further
amended, modified, supplemented or restated from time to time, the "Loan
Agreement") by and among ROCKY BRANDS, INC. (formerly known as ROCKY SHOES &
Boars, INC.), a corporation organized and existing under the laws of the State
of Ohio, LIFESTYLE FOOTWEAR, INC., a corporation organized and existing under
the laws of the State of Delaware, EJ FOOTWEAR LLC, a limited liability company
organized and existing under the laws of the State of Delaware, HM LEHIGH SAFETY
SHOE CO. LLC, a limited liability company organized and existing under the laws
of the State of Delaware, GEORGIA BOOT LLC, a limited liability company
organized and existing under the laws of the State of Delaware, GEORGIA BOOT
PROPERTIES LLC, a limited liability company organized and existing under the
laws of the State of Delaware, DURANGO BOOT COMPANY LLC, a limited liability
company organized and existing under the laws of the State of Delaware,
NORTHLAKE BOOT COMPANY LLC, a limited liability company organized and existing
under the laws of the State of Delaware, LEHIGH SAFETY SHOE CO. LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAFETY SHOE PROPERTIES LLC, a limited liability company
organized and existing under the laws of the State of Delaware (each a
"Borrower" and jointly and severally, "Borrowers"), the various other Loan
Parties named therein, the various financial institutions named therein or which
hereafter become a party thereto (each a "Lender" and collectively, the
"Lenders") and GMAC COMMERCIAL FINANCE LLC, as administrative agent and sole
lead arranger for the Lenders (in such capacities, the "Agent"). Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan. Agreement.
 
FOR VALUE RECEIVED, Borrowers jointly and severally promise to pay to the order
of Charter One Bank, N.A_ at Agent's offices located at GMAC Commercial Finance
LLC,. Structured Finance Division, 1290 Avenue of the Americas, New York, New
York 10104, or at such other place as the holder hereof may from time to time
designate to Borrowing Agent in writing:
 
(i)             the principal sum of TWO MILLION SIX HUNDRED SIXTY NINE THOUSAND
FOUR HUNDRED NINETY ONE AND 50/100 DOLLARS ($2,669,491.50), or if different from
such amount, the unpaid principal balance of the Term Loan C as may be due and
owing from time to time under the Loan Agreement, payable in accordance with the
provisions of the Loan Agreement, subject to acceleration upon the occurrence of
an Event of Default under the Loan Agreement or earlier termination of the Loan
Agreement 'pursuant to the terms thereof; and
   
1216714 Cbarkr 0114 Tenn Note C
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)             interest on the principal amount of this Note from time to the
outstanding payable at the applicable interest Rate in accordance with the
provisions of the Loan Agreement . Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
applicable Default Rate. In no event, however, shall interest hereunder exceed
the maximum interest rate permitted by law.
 
This Note is one of the Term Notes referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
Loan Documents, is entitled to the benefits of the Loan Agreement and the Loan
Documents, and is subject to all of the agreements, terms and conditions therein
contained.
 
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.
 
If an Event of Default under Section 7.1(G) and 7.1(H) of the Loan Agreement
shall occur, then this Note shall immediately become due and payable, without
notice, together with reasonable attorneys' fees if the collection hereof is
placed in the hands of an attorney to obtain or enforce payment hereof. If any
other Evert of Default shall occur under the Loan Agreement or any of the Loan
Documents which is not cured within any applicable grace period, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys' fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.
 
Each Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 
[SIGNATURE PAGE TO FOLLOW]
    
1216714 Charter lane Term Note C
 
 
2

--------------------------------------------------------------------------------

 
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
   
ROCKY BRANDS, INC.
LIFESTYLE FOOTWEA.R„ INC.
EJ FOOTWEAR LLC
UM LEHIGH SAFETY SHOE CO. LLC
GEORGIA. BOOT LLC
GEORGIA BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC
 
By:
/s/
Name:  James E. McDonald
Title:  Chief Financial Officer of each
of the foregoing Borrowers

  
1216714 Charter One Term Note C
 
 
3

--------------------------------------------------------------------------------

 
 
STATE OF OHIO
)
 
: ss.:
COUNTY OF [ATHENS]
)

 
On the [27] day of June, 2006, before me personally came James E. McDonald, to
me known, who being by me duly sworn, did depose and say that he is the Chief
Financial Officer of each of the corporations  and limited liability companies
described in and which executed the foregoing instrument; and that he was
authorized to sign his name thereto.
 

 
Notary Public

            
HELEN O. FRANK
 
   Notary Public, State of Ohio
My Commission Expires March 3, 2007
     Recorded Athens Co., OH
 
1216713 Comcrica Term Note C
 
 
 

--------------------------------------------------------------------------------

 
 
TERM NOTE C
  
$3,177,966.00
New York, New York
June 28, 2006

 
This Term Note C (this "Note") is executed and delivered under and pursuant to
the terms of that certain Loan and Security Agreement dated January 6, 2005 (as
amended by that certain Amendment No. 1 to Loan and Security Agreement and
Consent dated as of January 19, 2005, that certain Amendment No. 2 to Loan and
Security Agreement dated as of April 30, 2006, that certain Amendment No. 3 to
Loan and Security Agreement dated as of June 28, 2006, and as may be further
amended, modified, supplemented or restated from time to time, the "Loan
Agreement") by and among ROCKY BRANDS, INC. (formerly known as ROCKY SHOES &
BOOTS, INC.), a corporation organized and existing under the laws of the State
of Ohio, LIFESTYLE FOOTWEAR, INC., a corporation organized and existing under
the laws of the State of Delaware, EJ FOOTWEAR LLC, a limited liability company
organized and existing under the laws of the State of Delaware, HM LEHIGH SAFETY
SHOE CO. LLC, a limited liability company organized and existing under the laws
of the State of Delaware, GEORGIA BOOT LLC, a limited liability company
organized and existing under the laws of the State of Delaware, GEORGIA BOOT
PROPERTIES LLC, a limited liability company organized and existing under the
laws of the State of Delaware, DURANGO BOOT COMPANY LLC, a limited liability
company organized and existing under the laws of the State of Delaware,
NORTHLAKE BOOT COMPANY LLC, a limited liability company organized and existing
under the laws of the State of Delaware, LEHIGH SAFETY SHOE CO. LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAFETY SHOE PROPERTIES LLC, a limited liability company
organized and existing under the laws of the State of Delaware (each a
"Borrower" and jointly and severally, "Borrowers"), the various other Loan
Parties named therein, the various financial institutions named therein or which
hereafter become a party thereto (each a "Lender" and collectively, the
"Lenders") and GMAC COMMERCIAL FINANCE LLC, as administrative agent and sole
lead arranger for the Lenders (in such capacities, the "Agent"). Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement.
 
FOR VALUE RECEIVED, Borrowers jointly and severally promise to pay to the order
of Bank of America, N.A. at Agent's offices located at GMAC Commercial Finance
LLC, Structured Finance Division, 1290 Avenue of the Americas, New York, New
York 10104, or at such other place as the holder hereof may from time to time
designate to Borrowing Agent in writing:
 
(i)            the principal sum of THREE MILLION ONE HUNDRED SEVENTY SEVEN
THOUSAND NINE HUNDRED SIXTY SIX AND NO/100 DOLLARS ($3,177,966.00), or if
different from such amount, the unpaid principal balance of the Term Loan C as
may be due and owing from time to time under the Loan Agreement, payable in
accordance with the provisions of the Loan Agreement, subject to acceleration
upon the occurrence of an Event of Default wider the Loan Agreement or earlier
termination of the Loan Agreement pursuant to the terms thereof, and
   
1216711 -BOATtrin Note C
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)             interest on the principal amount of this Note from time to time
outstanding payable at the applicable Interest Rate in accordance with the
provisions of the Loan Agreement Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
applicable Default Rate. In no event, however, shall interest hereunder exceed
the maximum interest rate permitted by law.
 
This Note is one of the Term Notes referred to in the Loan Agreement and is
secured, inter alia by the liens granted pursuant to the Loan Agreement and the
Loan Documents, is entitled to the benefits of the Loan Agreement and the Loan
Documents, and is subject to all of the agreements, terms and conditions therein
contained.
 
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.
 
If an Event of Default under Section 7.1(G) and 7.1(H) of the Loan Agreement
shall occur, then this Note shall immediately become due and payable, without
notice, together with reasonable attorneys' fees if the collection hereof is
placed in the bands of an attorney to obtain or enforce payment hereof. If any
other Event of Default shall occur under the Loan Agreement or any of the Loan
Documents which is not cured within any applicable grace period, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys' fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof
 
Each Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 
[SIGNATURE PAGE TO FOLLOW]
   
12115711 - BOA Tem Note C
 
 
2

--------------------------------------------------------------------------------

 
 
This Note shall be governed by and construed in accordance with the laws of-the
State of New York.


ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
LT FOOTWEAR. LLC
HM LEHIGH SAFETY SHOE CO. LLC
GEORGIA BOOT LLC
GEORGIA BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC
 
By;
 
Name: James B. McDonald
Title:  Chief Financial Officer of each of the foregoing Borrowers

     
1136711 • BOA Term Note C
 
 
3

--------------------------------------------------------------------------------

 
 
STATE OF OHIO
)
 
: ss.:
COUNTY OF [ATHENS]
)

 
On the [27] day of June, 2006, before me personally came James E. McDonald, to
me known, who being by me duly sworn, did depose and say that he is the Chief
Financial Officer of each of the corporations  and limited liability companies
described in and which executed the foregoing instrument; and that he was
authorized to sign his name thereto.
 
/s/
Notary Public

 
HELEN O. FRANK
 
   Notary Public, State of Ohio
My Commission Expires March 3, 2007
     Recorded Athens Co., OH
 
 
 

--------------------------------------------------------------------------------

 
 
TERM NOTE C
 
$4,067,796.00
New York, New York
June 28, 2006

 
This Term Note C (this "Note") is executed and delivered under and pursuant to
the terms of that certain Loan and Security Agreement dated January 6, 2005 (as
amended by that certain Amendment No. 1 to Loan and Security Agreement and
Consent dated as of January 19, 2005, that certain Amendment No. 2 to Loan and
Security Agreement dated as of April 30, 2006, that certain Amendment No. 3 to
Loan and Security Agreement dated as of June 28, 2006, and as may be further
amended, modified, supplemented or restated from time to time, the "Loan
Agreement") by and among ROCKY BRANDS, INC. (formerly known as ROCKY SHOES &
BOOTS, INC.), a corporation organized and existing under the laws of the State
of Ohio, LIFES1'YLE FOOTWEAR, INC., a corporation organized and existing under
the laws of the State of Delaware, EJ FOOTWEAR LLC, a limited liability company
organized and existing under the laws of the State of Delaware, HM LEHIGH SAFETY
SHOE CO. LLC, a limited liability company organized and existing under the laws
of the State of Delaware, GEORGIA BOOT LLC, a limited liability company
organized and existing under the laws of the State of Delaware, GEORGIA. BOOT
PROPERTIES LLC, a limited liability company organized and existing under the
laws of the State of Delaware, DURANGO BOOT COMPANY LLC, a limited liability
company organized and existing under the laws of the State of Delaware,
NORTHLAKE BOOT COMPANY LLC, a limited liability company organized and existing
under the laws of the State of Delaware, LEHIGH SAFETY SHOE CO. LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAFETY SHOE PROPERTIES LLC, a limited liability company
organized and existing under the laws of the State of Delaware (each a
"Borrower" and jointly and severally, "Borrowers"), the various other Loan
Parties named therein, the various financial institutions named therein or which
hereafter become a party thereto (each a "Lender" and collectively, the
"Lenders") and GMAC COMMERCIAL FINANCE LLC, as administrative agent and sole
lead arranger for the Lenders (in such capacities, the "Agent"). Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement. .
 
FOR VALUE RECEIVED, Borrowers jointly and severally promise to pay to the order
of GMAC Commercial Finance LLC at Agent's offices located at GMAC Commercial
Finance LLC, Structured Finance Division, 1290 Avenue of the Americas, New York,
New York 10104, or at such other place as the holder hereof may from time to
time designate to Borrowing Agent in writing:
 
(i)            the principal sum of FOUR MILLION SIXTY SEVEN THOUSAND SEVEN
HUNDRED NINETY SIX AND NO/100 DOLLARS ($4,067,796.00), or if different from such
amount, the unpaid principal balance of the Term Loan C as may be due and owing
from time to time under the Loan Agreement, payable in accordance with the
provisions of the Loan Agreement, subject to acceleration upon the occurrence of
an Event of Default under the Loan Agreement or earlier termination of the Loan
Agreement pursuant to the terms thereof; and
   
1216521 CMAC Tenn Nvte C
 
 
 

--------------------------------------------------------------------------------

 
  
(ii)           interest on the principal amount of this Note from time to time
outstanding payable at the applicable Interest Rate in accordance with the
provisions of the Loan Agreement. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
applicable Default Rate. In no event, however, shall interest hereunder exceed
the maximum interest rate permitted by law.
 
This Note is one of the Term Notes referred to in the Loan Agreement and is
secured, inter alia by the liens granted pursuant to the Loan Agreement and the
Loan Documents, is entitled to the benefits of the Loan Agreement and the Loan
Documents, and is subject to all of the agreements, terms and conditions therein
contained.
 
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.
 
If an Event of Default under Section 7.1(G) and 7.1(1) of the Loan Agreement
shall occur, then this Note shall immediately become due and payable, without
notice, together with reasonable attorneys' fees if the collection hereof is
placed in the hands of an attorney to obtain or enforce payment hereof. If any
other Event of Default shall occur under the Loan Agreement or any of the Loan
Documents which is not cured within any applicable grace period, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys' fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.
 
Each Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 
[SIGNATURE PAGE TO FOLLOW]
    
1216521 GMAC Tenn Note C
  
 
2

--------------------------------------------------------------------------------

 
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
   
ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR,
Fl FOOTWEAR LLC
HM LEHIGH SAFETY SHOE CO. LLC
GEORGIA BOOT LLC
GEORGIA. BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC
 
By:
 
Name:  James E. McDonald
Title:  Chief Financial Officer of each of the foregoing Borrowers

    
1216511 GMAC Tcnn Piote C
 
 
3

--------------------------------------------------------------------------------

 
 
STATE OF OHIO
)
 
ss.:
COUNTY OF [ATHENS]
)

 
On the [27] day of June, 2006, before me personally came James E. McDonald, to
me known, who being by me duly sworn, did depose and say that he is the Chief
Financial Officer of each of the corporations and limited liability companies
described in and which executed the foregoing instrument; and that he was
authorized to sign his name thereto.
 
Notary Public
     
1216.521 CMACTanu Natn C
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
AMENDMENT NO. 1
 
TO
 
INTERCREDITOR AGREEMENT
 
THIS AMENDMENT NO. 1 ("Amendment No. 1") is entered into as of June 28, 2006, by
and among GMAC Commercial Finance LLC, as agent for Lenders (in such capacity,
"Agent"), American Capital Financial Services, Inc. as agent for Senior Term B
Lienholders (in such capacity, "Sub-Agent"), Rocky Brands, Inc. (formerly known
as Rocky Shoes & Boots, Inc.), an Ohio corporation ("Borrower", and together
with the direct and indirect Subsidiaries of Borrower which are signatories
hereto, jointly and severally, the "Company").
 
BACKGROUND
 
Company, Agent and Sub-Agent are parties to an Intercreditor Agreement dated as
of January 6, 2005 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Intercreditor Agreement") pursuant to
which Agent and Sub-Agent provide for the priorities of the "Liens" in the
assets of Company granted to Sub-Agent for its benefit and the ratable benefit
of Senior Term B Lienholders to the "Liens" in such assets of Company granted to
Agent for its benefit and for the ratable benefit of Lenders.
 
Company has informed Agent and Sub-Agent of their interest in reducing their
overall interest expense by prepaying to Sub-Agent for its benefit and the
ratable benefit of Senior Term B Lienholders the principal sum of $15,000,000,
representing 50% of the amount due and owing under the Senior Term B Notes,
utilizing the proceeds of a $15,000,000 Term C Financing to be provided by
Lenders. The obligation of Company to repay the loans made under the Term C
Financing would be secured by the Collateral in the same priority between Agent
and Sub-Agent as the Term A Financing and the Revolving Financing, and Agent and
Sub-Agent have so agreed to amend the Intercreditor Agreement on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Company by Agent and
Sub-Agent, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitions. All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Intercreditor Agreement.
 
2.            Amendment to Intercreditor Agreement. Subject to satisfaction of
the conditions precedent set forth in Section 3 below, the Intercreditor
Agreement is amended as follows:
 
(a)            Section 1.1 of the Intercreditor Agreement is amended by amending
and restating the following defined terms in their entirety to provide as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
"Senior Indebtedness" shall mean, all obligations, liabilities and indebtedness
of Company to Agent and/or Lenders under the Lending Agreements now or hereafter
existing, whether principal, interest, fees,expenses, indemnification or
otherwise under or in respect of the Revolving Financing, the Term A Financing
and/or the Term C Financing (including all interest, charges, expenses, fees and
other sums accruing after commencement of any Insolvency Proceeding by or with
respect to Company). Senior Indebtedness shall continue to constitute Senior
Indebtedness, notwithstanding the fact that such Senior Indebtedness or any
claim for such Senior Indebtedness is subordinated, avoided or disallowed under
the Code or other applicable law. Senior Indebtedness shall also include any
indebtedness of Company incurred in connection with a refinancing of the Senior
Indebtedness under the Lending Agreements if the principal amount of such
refinanced indebtedness does not exceed the sum of the maximum permitted
principal amount of the Revolving Financing and the then outstanding principal
amount of either the Term A Financing or the Term C Financing, the term of the
Revolving Financing does not exceed one year beyond its existing term, and if
the terms and conditions of the agreements, documents and instruments related to
such refinancing, taken as a whole, are not, in the reasonable judgment of the
Senior Term B Lienholders, materially more onerous to the Senior Term B
Lienholders or the Company than those set forth in the Lending Agreements, as in
effect on the date of such refinancing.
     
(b)            Section 1.1 of the Intercreditor Agreement is amended by
inserting the following defined terms in the appropriate alphabetical order to
provide as follows:
 
"Aggregate Reduction Amount" shall have the meaning given to that term in the
definition of Revolving Financing appearing herein.
 
"Amendment No. 1" shall mean Amendment No. 1 to this Intercreditor Agreement
dated as of June 28, 2006.
 
"Amendment No. 1 Closing Date" shall mean the date upon which all of the
conditions precedent to the effectiveness of Amendment No. 1 have been
satisfied.
 
"Term C Financing" shall mean a senior secured term credit facility established
on or about the Amendment No. 1 Closing Date pursuant to the Lending Agreements
in an aggregate principal amount not to exceed $15,000,000, minus scheduled
principal payments made thereon after the date hereof.
 
(c)           Clause (ii) in Section 3.2 of the Intercreditor Agreement is
hereby amended and restated inits entirety as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
"(ii) increase the principal amount of either the Term A Financing or Term C
Financing above the amount outstanding at the time of such amendment or
modification;"
  
(d)           Clause (v) in Section 3.2 of the Intercreditor Agreement is hereby
amended and restated in its entirety as follows:
 
"(v) extend the maturity date of either the Term A Financing or Term C
Financing, extend (beyond an additional one year) the termination date of the
Revolving Financing or shorten the maturity of any indebtedness or other
obligations under the Lending Agreements."
 
(e)           Clause (2)(D) in Section 3.3 of the Intercreditor Agreement is
hereby amended and restated in its entirety as follows:
 
"(D) the aggregate principal amount of loans and letter of credit accommodations
outstanding under such post-petition financing, together with the aggregate
principal amount of the pre-petition Senior Indebtedness shall not exceed an
amount equal to the sum of (1) $120,000,000 minus the Aggregate Reduction Amount
plus (2) the then outstanding principal balance of the Term A Financing plus (3)
the then outstanding principal balance of the Term C Financing and"
 
(f)           Section 10 of the Intercreditor Agreement is hereby amended and
restated in its entirety as follows:
 
"Prepayments. Notwithstanding anything to the contrary herein or in the Senior
Term B Agreements, prior to the payment in full in cash of the Senior
Indebtedness and termination of Agent's and Lenders' Commitment to lend pursuant
to the Loan Agreement, Company shall not make, and neither Sub-Agent nor the
Senior Term B Lienholders shall accept, any prepayment under the Senior Term B
Agreements other than (i) as provided under Section 3.2 of the Note Purchase
Agreement, (ii) as provided under Section 3.5 of the Note Purchase Agreement,
subject to prior compliance by Company with Section 2.4(B)(3) of the Loan
Agreement and (iii) a one-time prepayment on or about the Amendment No. 1
Closing Date in the aggregate principal sum of $15,000,000."
 
3.            Conditions of Effectiveness. This Amendment No. 1 shall become
effective upon receipt by each of Agent and Sub-Agent of six (6) fully executed
counterparts hereof.
 
4.            Effect on the Intercreditor Agreement.
 
(a)           Upon the effectiveness of Section 2 hereof, each reference in the
Intercreditor Agreement to "this Agreement," "this Intercreditor Agreement",
"hereunder," "hereof," "herein" or words of like import shall mean and be a
reference to the Intercreditor Agreement as amended hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Except as specifically amended herein, the Intercreditor
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.
 
(c)            The execution, delivery and effectiveness of this Amendment No. 1
shall not operate as a waiver of any right, power or remedy of Agent or
Sub-Agent, nor constitute a waiver of any provision of the Intercreditor
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.
 
5.             Governing Law. This Amendment No. 1 shall be binding upon and
inure to the benefit of Agent and Sub-Agent, and their respective successors and
assigns, and shall be governed by and construed in accordance with the laws of
the State of New York.
 
6.             Headings. Section headings in this Amendment No. 1 are included
herein for convenience of reference only and shall not constitute a part of this
Amendment No. 1 for any other purpose.
 
7.             Counterparts; Facsimile. This Amendment No. 1 may be executed by
the parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the day
and year first written above.
 
GMAC COMMERCIAL FINANCE LLC, as Agent
 
by:
/s/
Name: Thomas Brent
Title: Director
 
AMERICAN CAPITAL FINANCIAL SERVICES, INC., as Sub-Agent
 
By:
 
Name:
 
Title:
   
ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
EJ FOOTWEAR LLC
HM LEHIGH SAFETY SHOE CO. LLC
GEORGIA BOOT LLC
GEORGIA BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC
 
By:
 
Name: James E. McDonald
Title: Chief Financial Officer of each of the foregoing Borrowers

  
1216129 — Signature Page to Intercreditor Amendment
 
 
 

--------------------------------------------------------------------------------

 
 
- IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the day
and year first written above.
 
GMAC COMMERCIAL FINANCE LLC, as Agent
 
By:
 
Name: Thomas Brent
Title: Director
 
AMERICAN CAPITAL FINANCIAL SERVICES, INC., as Sub-Agent

 
By:
 
Name:  Kenneth E. Jones
Title: Vice President
 
ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
EJ FOOTWEAR LLC
HM LEHIGH SAFETY SHOE CO. LLC
GEORGIA BOOT LLC
GEORGIA BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC
 
By:
 
Name: James E. McDonald
Title: Chief Financial Officer of each
of the foregoing Borrowers

  
1216129 — Signature Page to Intercreditor Amendment
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the day
and year first written above.


GMAC COMMERCIAL FINANCE LLC, as Agent
 
By:
 
Name: Thomas Brent
Title: Director
 
AMERICAN CAPITAL FINANCIAL SERVICES, INC., as Sub-Agent
 
By:
 
Name:
 
Title:
   
ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
EJ FOOTWEAR LLC
HM LEHIGH SAFETY SHOE CO. LLC
GEORGIA BOOT LLC
GEORGIA BOOT PROPERTIES LLC
DURANGO BOOT COMPANY LLC
NORTHLAKE BOOT COMPANY LLC
LEHIGH SAFETY SHOE CO. LLC
LEHIGH SAFETY SHOE PROPERTIES LLC
 
By:
/s/
Name:  James E. McDonald
Title:  Chief Financial Officer of Each
of the foregoing Borrowers

  
 
 

--------------------------------------------------------------------------------

 